Citation Nr: 9925142	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  98-12 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant's income is excessive for the purpose 
of entitlement to Department of Veterans Affairs improved 
death pension benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran had unverified active service from April to 
October 1945.  He died in September 1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri, (RO), which denied the appellant eligibility 
for receipt of death pension benefits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The appellant's annual adjusted income for the 1998 
annualization period, with exclusion of unreimbursed medical 
expenses, exceeded the maximum allowable annual income.  

3.  The appellant's projected annual adjusted income for the 
1999 annualization period exceeds the maximum allowable 
annual income.  



CONCLUSION OF LAW

The appellant's income is excessive for purposes of 
entitlement to Department of Veterans Affairs improved death 
pension benefits.  38 U.S.C.A. §§ 1503, 1521(j), 1541, 5107 
(West 1991);  38 C.F.R. §§ 3.23, 3.271, 3.272 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains that she is entitled to receipt of 
death pension based on her late husband's service and the 
fact that her income is limited.  Accordingly, a favorable 
determination is requested.

As a preliminary matter, the Board finds that the appellant's 
claim for death pension is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107 (West 1991).  See, Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
appellant has presented a claim which is not implausible when 
her contentions and the evidence of the record are viewed in 
the light most favorable to that claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  

Pursuant to 38 U.S.C.A. §§ 1521 and 1541(a),(b) (West 1991), 
the surviving spouse of a veteran of a period of war shall be 
paid pension at a prescribed rate, which rate shall be 
reduced by the amount of the surviving spouse's annual 
income.  Accordingly, in the event a claimant's countable 
annual income exceeds the maximum annual rate at which 
pension can be paid, entitlement is not warranted.  

Payments of any kind from any source shall be counted as 
income during the 12 month annualization period in which 
received unless specifically excluded under 38 C.F.R. § 
3.272.  38 C.F.R. § 3.271 (1998).  

Recurring income is defined as income which is received or 
anticipated in equal amounts and at regular intervals (e.g., 
weekly, monthly, quarterly, etc.), and which will continue 
throughout an entire 12-month annualization period.  The 
amount of recurring income for pension purposes will be the 
amount received or anticipated during a 12-month 
annualization period.  Recurring income which terminates 
prior to being counted for at least one full 12-month 
annualization period will be treated as nonrecurring income 
for computation purposes.  38 C.F.R. § 3.271(a)(1).

Irregular income is defined as income which is received or 
anticipated during a 12-month annualization period, but which 
is received in unequal amounts or at irregular intervals.  
The amount of irregular income for pension purposes will be 
the amount received or anticipated during a 12-month 
annualization period following initial receipt of such 
income.  38 C.F.R. § 3.271(a)(2).

Nonrecurring income is defined as income received or 
anticipated on a one-time basis during a 12-month 
annualization period (e.g., an inheritance).  Pension 
computations of income will include nonrecurring income for a 
full 12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(3).

Exclusions from the surviving spouse's countable income for 
the purpose of determining entitlement to improved death 
pension include unreimbursed medical expenses paid by a 
surviving spouse to the extent that such amounts exceed 5 
percent of the maximum annual pension rate payable to the 
surviving spouse during the 12 month annualization period in 
which the medical expenses were paid.  38 C.F.R. § 
3.272(g)(2) (1998).

In addition, amounts paid by a surviving spouse or child of a 
veteran for the veteran's just debts, expenses of last 
illness and burial (to the extent such burial expenses are 
not reimbursed under chapter 23 of title 38 U.S.C.) are 
excluded from the income of the surviving spouse or child.  
The term "just debts" does not include any debt that is 
secured by real or personal property.  Such expenses which 
are paid during the calendar year following that in which 
death occurred may be deducted from annual income for the 12-
month annualization period in which they were paid, or from 
annual income for any 12-month annualization period which 
begins during the calendar year of death, whichever is to the 
claimant's advantage.  Otherwise, such expenses are 
deductible only for the 12-month annualization period in 
which they were paid.  Any such expenses paid subsequent to 
death but prior to date of entitlement are not deductible.

Turning to the facts of the present claim, the veteran's 
active service includes service of more than 90 days during a 
period of war.  38 U.S.C.A. § 1521(j)(3).  Thus, the 
appellant is entitled to VA improved death pension benefits 
if her income does not exceed the maximum annual rate.  Since 
any pension benefits payable are reduced by the surviving 
spouse's annual income, 38 U.S.C.A. § 1541, if the surviving 
spouse's income exceeds the maximum annual rate of pension, 
the pension benefits that otherwise would be payable would be 
reduced to zero and pension benefits would not be payable. 

The annual maximum income limit for the 1998 annualization 
period (from December 1, 1997, to November 30, 1998) is 
$5808.  For the 1999 annualization period (from December 1, 
1998, through November 30, 1999), the annual maximum income 
limit is $5884.  

In November 1997, the appellant submitted a Statement in 
Support of Claim, seeking to reopen a claim for "widow 
pension."  As such, pursuant to 38 C.F.R. § 3.400(c)(3)(ii), 
the earliest effective date for an award of death pension 
benefits would be in November 1997, payable beginning 
December 1, 1997, the beginning of the 1998 annualization 
period.  As such, the Board's consideration is governed by 
the annual income limits effective December 1, 1997 and 
December 1, 1998.

On an Improved Pension Eligibility Verification Report 
(Surviving Spouse No Children), dated in November 1997, she 
reported zero net worth; $13,000 gross wages from employment 
in 1997; expected income of $9749 gross wages for the period 
from January through June 1998; and $1400 other monthly 
income (source not identified).  A December 1997 Social 
Security Administration (SSA) award letter shows entitlement 
to $520 a month, with entitlement beginning in December 1997 
and the first payment in January 1998.   

The veteran presented revised income information on an 
Improved Pension Eligibility Verification Report (Surviving 
Spouse No Children), dated and received in January 1998.  The 
appellant reported zero net worth; $13,000 gross wages from 
employment in 1997; no expected income from employment in 
1998; and $520 a month, effective January 1998 from Social 
Security.  She explained the decrease in her wages by stating 
that she had stopped working due to illness in June 1997.  
She did not explain the absence of the $1400 other monthly 
income.  

In an RO personal hearing in May 1998, the appellant 
explained that she had received no social security benefits 
in 1997.  She said that she was entitled to them in December 
1997, but was not paid them until January 1998.  She said 
that she had not been employed since November 1997, and had 
last been paid in December 1997.  

Therefore, with consideration of the January 1998 "revised" 
income information, and the appellant's May 1998 RO hearing 
testimony, the appellant's reported income for the 1998 
annualization period totaled $6,803.  (One month's gross 
wages for December 1997 of $1,083 ($13,000 divided by 12), 
and eleven months SSA benefits of $5,720 for January to 
November 1998 ($520 times 11 months).  

Regarding unreimbursed medical expenses paid during the 1998 
annualization period, the appellant submitted a Medical 
Expense Report in January 1998 showing $275.20 for private 
medical insurance for the month of December 1997.  In a VA 
Medical Expenses Report received in February 1998, the 
appellant reported $50 for prescriptions from January 1, 1998 
to February 26, 1998 from a private pharmacy.  However, the 
private pharmacy Prescription Profiles for the period from 
November 28, 1997 through September 27, 1998, and photocopies 
of the private pharmacy register prescription receipts show a 
total of $228 paid for prescriptions by the appellant.  A 
receipt of doctor's charges paid from August 29, 1998 to 
October 8, 1998 total $92.00.  Hence, the $275.20 for private 
medical insurance, the $228 paid for prescriptions, and the 
$92.00 paid for doctor's charges during the 1998 
annualization period (December 1997 to November 1998) total 
$595.20.

The appellant's unreimbursed medical expenses for the 1998 
annualization period total of $595.20 exceeds 5 percent of 
the $5,808 maximum annual pension rate payable to her during 
this annualization period of $290.40.  38 C.F.R. § 
3.272(g)(2).  $595.20 minus $290.40 equals $304.80.  When 
$304.80 is subtracted from her reported income of $6,803 for 
the 1998 annualization period, her adjusted 1998 gross income 
was $6498.  As this amount exceeds the income limit of $5808, 
the appellant is not entitled to death pension for the 1998 
annualization period.  

Turning to the 1999 annualization period, on an Improved 
Pension Eligibility Verification Report (Surviving Spouse No 
Children), dated in April 1999, the appellant reported zero 
net worth, with no expected income from employment, and 
income of $535 a month from Social Security.  Therefore, the 
appellant's projected income for the 1999 annualization 
period is $6420.  ($535 times 12 months.)

Regarding unreimbursed medical expenses paid for the 1999 
annualization period, the appellant has submitted a private 
doctor's bill showing $24.00 paid in April 1999, and a 
private pharmacy Prescription Profile reflecting $14.99 paid 
in December 1998.  

The appellant's unreimbursed medical expenses for the 1999 
annualization period total $38.99, which do not exceed 5 
percent of the maximum annual pension rate payable to her 
during this annualization period.  38 C.F.R. § 3.272(g)(2).  
As a result, her projected adjusted 1999 gross income remains 
$6420.  As this amount exceeds the income limit of $5884, the 
appellant is not entitled to death pension for the 1999 
annualization period.

In light of the above, the Board finds that the appellant is 
not entitled to death pension for the time periods in 
question.  



ORDER

The appellant's income being excessive, entitlement to 
improved death pension benefits is denied. 



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

